Markell, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentences aggregating fifty years and six months for robbery (two cases), robbery with á deadly weapon, and assault. He alleges that his constitutional rights were violated by failure of the court to appoint counsel *685for him at his trial. He not only could have made, but did make, this contention on appeal to this court through counsel appointed by the court for the purpose of appeal. The judgment was affirmed. Smith v. State, 180 Md. 529, 25 A. 2d 681. If any other contentions now made, e. g., failure of the court to advise him (a) “that he could conduct his own case in his own defense” or (b) of “his right to appeal”, were not made on appeal, they could have been made then and cannot be heard on habeas corpus. Loughran v. Warden, 192 Md. 719, 64 A. 2d 712. Indeed, these contentions seem self-contradictory.

Application denied, with costs.